Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.        This action responds to the Preliminary amendment filed on 03-18-2020.  Claims 17, 21 and 25 have been amended and Claims 39 and 40 have been added and claims 4, 5, 8, 14-16, 18-20, 22-24, and 26-33 have been canceled.  Claims 1-3, 6, 7, 9-13, 21, 25 and 34-40 are pending.  

Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-3, 6-7, 12, 17, 39 and 40 are rejected under 35 U.S.C. 102a(2) as being anticipated by Zheng et. al. (US 2019/0103088). 
   Consider Claim 1, Zheng teaches a device for processing an audio signal(see fig. 7A), comprising: a first acoustic-electric
transducer(see fig.7A(12A)) having a first frequency response and configured to: detect the audio signal(see fig. 7A); and generate a first sub-band signal(see figs. 7A(100A)) according to the detected audio signal by the first acoustic-electric transducer(see fig.7A(12A)); and a second acoustic-electric transducer (see fig.7A(12B)) having a second frequency response(see figs. 3-6), the second frequency response being different from the first frequency response(see figs. 3-6), wherein the second acoustic-electric transducer(see fig.7A(12B)) is configured to: detect the audio signal; and generate a second sub-band signal according to the detected audio signal by the second acoustic-electric transducer (see figs. 3-10 and paragraphs [0028]-[0042]).
    Consider Claims 2-3, Zheng teaches the device wherein the first acoustic-electric transducer has a first frequency width, and the second acoustic-electric transducer has a second frequency width different from the first frequency width (see figs. 3-10 and paragraphs [0028]-[0042]); and the device wherein the second frequency width is larger than the first frequency width, and a second center frequency of the second acoustic-electric transducer is higher than a first center frequency of the first acoustic-electric transducer(see figs. 3-10 and paragraphs [0028]-[0042]). 
    Consider Claims 6-7, Zheng teaches the device wherein the first frequency response and the second frequency response intersect at a point which is near a half-power point of the first frequency response and a half-power point of the second frequency 
    Consider Claim 12, Zheng teaches the device the device wherein the first acoustic-electric transducer includes a sound sensitive component, configured to generate an electric signal according to the audio signal, and an acoustic channel component(see figs. 3-10 and paragraphs [0028]-[0042]).
     Consider Claim 17, Zheng teaches the device wherein the first acoustic-electric transducer includes a first-order bandpass filter or a multi-order bandpass filter(see figs. 3-10 and paragraphs [0028]-[0042]). 
     Consider Claim 39, Zheng teaches a method implemented on a computing device having at least one storage device storing a set of instructions for processing an audio signal, and at least one processor in communication with the at least one storage device(see paragraph[0043]), the method comprising: detecting the audio signal; generating a first sub-band signal according to the detected audio signal(see figs. 3-10 and paragraphs [0028]-[0042]); and generating a second sub-band signal according to the detected audio signal(see figs. 3-10 and paragraphs [0028]-[0042]).
     Consider Claim 40, Zheng teaches a non-transitory computer readable medium, comprising at least one set of instructions for processing an audio signal, wherein when executed by at least one processor of an electronic terminal, the at least one set .

6. Claims 1-3, 6-7, 12, 17, 34, 39 and 40 are rejected under 35 U.S.C. 102a(1) as being anticipated by Visser et. al. (US 2013/0315402). 
   Consider Claim 1, Visser teaches a device for processing an audio signal(see fig. 7), comprising: a first acoustic-electric
transducer(see fig.27B(2704a)) having a first frequency response and configured to: detect the audio signal(see fig. 12); and generate a first sub-band signal(see figs. 12, 28-32 and paragraph[0073]) according to the detected audio signal by the first acoustic-electric transducer(see fig.27B(2704a)); and a second acoustic-electric transducer (see fig.27B(2704b)) having a second frequency response(see fig. 12), the second frequency response being different from the first frequency response(see fig. 12), wherein the second acoustic-electric transducer(see fig.27B(2704b)) is configured to: detect the audio signal; and generate a second sub-band signal according to the detected audio signal by the second acoustic-electric transducer (see figs. 12-23, 27B-32 and paragraphs[0073],  [0099]-[0108]).
    Consider Claims 2-3, Visser teaches the device wherein the first acoustic-electric transducer has a first frequency width, and the second acoustic-electric transducer has a second frequency width different from the first frequency width (see figs. 12-23, 27B-
    Consider Claims 6-7, Visser teaches the device wherein the first frequency response and the second frequency response intersect at a point which is near a half-power point of the first frequency response and a half-power point of the second frequency response(see figs. 12-23, 27B-32 and paragraphs[0073],  [0097]-[0100]); and the device further comprising: a first sampling module connected to the first acoustic-electric transducer and configured to sample the first sub-band signal to generate a first sampled sub- band signal; and a second sampling module connected to the second acoustic-electric transducer and configured to sample the second sub-band signal to generate a second sampled sub-band signal(see figs. 12-23, 27B-32 and paragraphs[0073],  [0099]-[0108]).
     Consider Claim 12, Visser teaches the device the device wherein the first acoustic-electric transducer includes a sound sensitive component, configured to generate an electric signal according to the audio signal, and an acoustic channel component (see figs. 12-23, 27B-32 and paragraphs[0073], [0099]-[0108]). 
Consider Claim 17, Visser teaches the device wherein the first acoustic-electric transducer includes a first-order bandpass filter or a multi-order bandpass filter(see figs. 12-23, 27B-32 and paragraphs[0096]- [0099]). 

    Consider Claim 39, Visser teaches a method implemented on a computing device having at least one storage device storing a set of instructions for processing an audio signal, and at least one processor in communication with the at least one storage device(see paragraph[0245]), the method comprising: detecting the audio signal; generating a first sub-band signal according to the detected audio signal(see figs. 12-23, 27B(2704a)-32 and paragraphs[0073], [0099]-[0108]); and generating a second sub-band signal according to the detected audio signal(see figs. 12-23, 27B(2704b)-32 and paragraphs[0073], [0099]-[0108]). 
     Consider Claim 40, Visser teaches a non-transitory computer readable medium, comprising at least one set of instructions for processing an audio signal, wherein when executed by at least one processor of an electronic terminal, the at least one set of instructions directs the at least one processor to perform acts(see paragraph[0245]-[0247]) of: detecting the audio signal; generating a first sub-band signal according to the detected audio signal(see figs. 12-23, 27B(2704a)-32 and paragraphs[0073],  [0099]-[0108]); and generating a second sub-band signal according to the detected audio signal(see figs. 12-23, 27B(2704b)-32 and paragraphs[0073], [0099]-[0108]).


Claim Rejections - 35 USC § 103
7.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
10.  Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Visser et. al. (US 2013/0315402) in view of Nadjar et al. (US 2006/0069556).
   Consider Claim 9, Visser does not explicitly teach the device further comprising a feedback module configured to adjust at least one of the first acoustic-electric transducer or the second acoustic-electric transducer.
      However, Nadjar teaches the device further comprising a feedback module configured to adjust at least one of the first acoustic-electric transducer or the second acoustic-electric transducer(see figs. 9-13 and paragraph[0090]-[0099]).
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Nadjar in to the teaching of Visser to provide the system employs subband processing, and 
    Consider Claims 10-11, Visser as modified by Nadjar teaches the device wherein the feedback module is configured to adjust the at least one of the first acoustic-electric transducer or the second acoustic-electric transducer according to at least one of the first sampled sub- band signal or the second sampled sub-band signal(In Nadjar, see figs. 9-13 and paragraph[0090]-[0099]); and the device further comprising a processing module configured to respectively process the first sampled sub-band signal and the second sampled sub-band signal to generate a first processed sub-band signal and a second processed sub-band signal, wherein the feedback module is configured to adjust the at least one of the first acoustic-electric transducer or the second acoustic-electric transducer according to the first processed sub-band signal or the second processed sub-band signal(In Nadjar, see figs. 9-13 and paragraph[0090]-[0099]). 

11.  Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng et. al. (US 2019/0103088) in view of Nadjar et al. (US 2006/0069556).
   Consider Claim 9, Zheng does not explicitly teach the device further comprising a feedback module configured to adjust at least one of the first acoustic-electric transducer or the second acoustic-electric transducer.

     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Nadjar in to the teaching of Zheng to provide the system employs subband processing, and preferably implements over-sampled filterbank. The system is applicable to adaptive noise cancellation, adaptive echo cancellation for portable listening devices, such as headsets and other similar listening devices.    
    Consider Claims 10-11, Zheng as modified by Nadjar teaches the device wherein the feedback module is configured to adjust the at least one of the first acoustic-electric transducer or the second acoustic-electric transducer according to at least one of the first sampled sub- band signal or the second sampled sub-band signal(In Nadjar, see figs. 9-13 and paragraph[0090]-[0099]); and the device further comprising a processing module configured to respectively process the first sampled sub-band signal and the second sampled sub-band signal to generate a first processed sub-band signal and a second processed sub-band signal, wherein the feedback module is configured to adjust the at least one of the first acoustic-electric transducer or the second acoustic-electric transducer according to the first processed sub-band signal or the second processed sub-band signal(In Nadjar, see figs. 9-13 and paragraph[0090]-[0099]) 


13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng et. al. (US 2019/0103088) in view of Croft, III et al. (US 2001/0024508).
   Consider Claim 13, Zheng does not explicitly teach the device, wherein: the acoustic channel component includes a second-order component; and the sound sensitive component includes a multi-order bandpass diaphragm.
  However, Croft, III teaches the device further comprising a feedback module configured to adjust at least one of the first acoustic-electric transducer or the second acoustic-electric transducer(see figs. 2-4 and paragraph[0063]-[0076]).
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Croft, III in to the teaching of Zheng to provide is a bandpass loudspeaker enclosure system including at least one electro-acoustic transducer with a vibratable diaphragm having a first acoustical coupling surface and a second acoustical coupling surface, and at least one differential area passive radiator with three separate acoustical coupling surface areas. The first acoustical coupling surface of the vibratable diaphragm is substantially air coupled through a first enclosure volume to a first of the three separate acoustical coupling surface areas of the at least one differential area passive radiator. A second of the three separate acoustical coupling surface areas of the at least one differential area passive radiator is substantially air coupled through a second chamber to the external environment through a restricted acoustic opening or passive acoustic radiator of predetermined characteristics. A third and largest of the three separate acoustical coupling surface areas of the at least one differential area passive radiator is acoustically coupled to the external environment, and the second acoustical coupling . 

13.  Claims 13, 35 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Visser et. al. (US 2013/0315402) in view of Croft, III et al. (US 2001/0024508).
     Consider Claim 13, Visser does not explicitly teach the device, wherein: the acoustic channel component includes a second-order component; and the sound sensitive component includes a multi-order bandpass diaphragm.
  However, Croft, III teaches the device further comprising a feedback module configured to adjust at least one of the first acoustic-electric transducer or the second acoustic-electric transducer(see figs. 2-4 and paragraph[0063]-[0076]).
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Croft, III in to the teaching of Visser to provide is a bandpass loudspeaker enclosure system including at least one electro-acoustic transducer with a vibratable diaphragm having a first acoustical coupling surface and a second acoustical coupling surface, and at least one differential area passive radiator with three separate acoustical coupling surface areas. The first acoustical coupling surface of the vibratable diaphragm is substantially air coupled through a first enclosure volume to a first of the three separate acoustical coupling surface areas of the at least one differential area passive radiator. A second of the three separate acoustical coupling surface areas of the at least one differential area passive radiator is substantially air coupled through a second chamber to the external environment through a restricted acoustic opening or passive acoustic radiator of 
    Consider Claim 35, Visser teaches the device  wherein the high-order wideband acoustic- electric transducer includes a plurality of damping sound sensitive components connected in parallel(see figs. 12-23, 27B-32 and paragraphs[0096]- [0099]); but Visser does not explicitly teach underdamping.
     However, Croft, III teaches the device wherein the high-order wideband acoustic- electric transducer includes a plurality of underdamping sound sensitive components connected in parallel (see figs. 4-9 and paragraph[0099]-[0103]).
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Croft, III in to the teaching of Visser to provide is a bandpass loudspeaker enclosure system including at least one electro-acoustic transducer with a vibratable diaphragm having a first acoustical coupling surface and a second acoustical coupling surface, and at least one differential area passive radiator with three separate acoustical coupling surface areas. The first acoustical coupling surface of the vibratable diaphragm is substantially air coupled through a first enclosure volume to a first of the three separate acoustical coupling surface areas of the at least one differential area passive radiator. A second of the three separate acoustical coupling surface areas of the at least one differential area passive radiator is substantially air coupled through a second chamber to the external 
   Consider Claim 38, Visser teaches the device wherein the high-order narrow-band acoustic-electric transducer includes a plurality of damping sound sensitive components connected in series. (see figs. 12-23, 27B-32 and paragraphs[0096]- [0099]); but Visser does not explicitly teach underdamping.
     However, Croft, III teaches the device wherein the high-order narrow-band acoustic-electric transducer includes a plurality of underdamping sound sensitive components connected in series (see figs. 4-9 and paragraph[0099]-[0103]).
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Croft, III in to the teaching of Visser to provide a bandpass loudspeaker enclosure system including at least one electro-acoustic transducer with a vibratable diaphragm having a first acoustical coupling surface and a second acoustical coupling surface, and at least one differential area passive radiator with three separate acoustical coupling surface areas. The first acoustical coupling surface of the vibratable diaphragm is substantially air coupled through a first enclosure volume to a first of the three separate acoustical coupling surface areas of the at least one differential area passive radiator. A second of the three separate acoustical coupling surface areas of the at least one differential area .

14.  Claims 21, 25, 36 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Visser et. al. (US 2013/0315402) in view of Nishio et al. (CN 1215510).
   Consider Claim 21, Visser does not explicitly teach the device wherein the device includes at least one of: no more than 10 first-order acoustic-electric transducers, wherein each first- order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 20kHz. no more than 20 second-order acoustic-electric transducers, wherein each second-order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 20kHz no more than 30 third-order acoustic-electric transducers, wherein each third- order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 20kHz: or no more than 40 fourth-order acoustic-electric transducers, wherein each fourth -order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 20kHz.

     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Nishio in to the teaching of Visser to provide a wide band audio signal encoder, a wide band audio signal decoder, a wide band audio signal encoder/decoder and a wide band audio signal recording medium which have wide band widths, low distortion factors and high dynamic ranges with low bit rates are provided compared to the conventional techniques. Wide band audio data are divided into signal data of natural number N
subbands. The numbers of bits for quantization and for subsampling are determined in accordance with the noise background information of the wide band audio data. The signal data of the subbands are subsampled with the respective numbers of bits. Encoded data which are obtained by multiplexing the subsampled signal data of the N subbands are recorded on a wide band audio signal recording medium. Therefore, both 
reproduce over an extra-high range can be realized and the recording medium on which the audio data are recorded and a reproduced sound field can be realized.
   Consider Claim 25, Visser does not explicitly teach the device wherein the device includes at least one of: no more than 8 first-order acoustic-electric transducers, wherein each first- order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 8kHzi no more than 13 second-order acoustic-electric transducers, wherein each second-order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 8kHz: no more than 19 third-order acoustic-electric transducers, wherein each third- order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 8kHz; or no more than 26 fourth-order acoustic-electric transducers, wherein each fourth-order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 8kHz.
        However, Nishio teaches the device wherein the device includes at least one of: no more than 8 first-order acoustic-electric transducers, wherein each first- order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 8kHzi no more than 13 second-order acoustic-electric transducers, wherein each second-order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 8kHz: no more than 19 third-order acoustic-electric transducers, wherein each third- order acoustic-electric transducer corresponds to a frequency band 
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Nishio in to the teaching of Visser to provide a wide band audio signal encoder, a wide band audio signal decoder, a wide band audio signal encoder/decoder and a wide band audio signal recording medium which have wide band widths, low distortion factors and high dynamic ranges with low bit rates are provided compared to the conventional techniques. Wide band audio data are divided into signal data of natural number N
subbands. The numbers of bits for quantization and for subsampling are determined in accordance with the noise background information of the wide band audio data. The signal data of the subbands are subsampled with the respective numbers of bits. Encoded data which are obtained by multiplexing the subsampled signal data of the N subbands are recorded on a wide band audio signal recording medium. Therefore, both the substantially higher dynamic range and the substantially wider band width in comparison with the conventional techniques can be realized. With this constitution, natural recording and reproduction which is extremely transparent and able to
reproduce over an extra-high range can be realized and the recording medium on which the audio data are recorded and a reproduced sound field can be realized.
    Consider Claim 36, Visser does not explicitly teach the device  wherein the plurality of underdamping sound sensitive components include a first underdamping sound 
        However, Nishio teaches the device  wherein the plurality of underdamping sound sensitive components include a first underdamping sound sensitive component having a fourth frequency response, a second underdamping sound sensitive component having a fifth frequency response, and a third underdamping sound sensitive component having a sixth frequency response, wherein: a fifth center frequency of the second underdamping sound sensitive component is higher than a fourth center frequency of the first underdamping sound sensitive, and a sixth center frequency of the third underdamping sound sensitive component is higher than the fifth center frequency of the second underdamping sound sensitive, and the fourth frequency response and the fifth frequency response intersect at a point which is near a half-power point of the fourth frequency response and a half-power point of the fifth frequency response (see figs. 10A-23, and page 19-32, abstract).

subbands. The numbers of bits for quantization and for subsampling are determined in accordance with the noise background information of the wide band audio data. The signal data of the subbands are subsampled with the respective numbers of bits. Encoded data which are obtained by multiplexing the subsampled signal data of the N subbands are recorded on a wide band audio signal recording medium. Therefore, both the substantially higher dynamic range and the substantially wider band width in comparison with the conventional techniques can be realized. With this constitution, natural recording and reproduction which is extremely transparent and able to
reproduce over an extra-high range can be realized and the recording medium on which the audio data are recorded and a reproduced sound field can be realized.
     Consider Claim 37, Visser does not explicitly teach the device wherein the plurality of underdamping sound sensitive components include a first underdamping sound sensitive component having a fourth frequency response, and a second underdamping sound sensitive component having a fifth frequency response, wherein: the fourth frequency response and the fifth frequency response intersect at a point which is near a 
        However, Nishio teaches the device wherein the plurality of underdamping sound sensitive components include a first underdamping sound sensitive component having a fourth frequency response, and a second underdamping sound sensitive component having a fifth frequency response, wherein: the fourth frequency response and the fifth frequency response intersect at a point which is near a half-power point of the fourth frequency response and a half-power point of the fifth frequency response (see figs. 10A-23, and page 19-32, abstract).
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Nishio in to the teaching of Visser to provide a wide band audio signal encoder, a wide band audio signal decoder, a wide band audio signal encoder/decoder and a wide band audio signal recording medium which have wide band widths, low distortion factors and high dynamic ranges with low bit rates are provided compared to the conventional techniques. Wide band audio data are divided into signal data of natural number N
subbands. The numbers of bits for quantization and for subsampling are determined in accordance with the noise background information of the wide band audio data. The signal data of the subbands are subsampled with the respective numbers of bits. Encoded data which are obtained by multiplexing the subsampled signal data of the N subbands are recorded on a wide band audio signal recording medium. Therefore, both the substantially higher dynamic range and the substantially wider band width in 
reproduce over an extra-high range can be realized and the recording medium on which the audio data are recorded and a reproduced sound field can be realized.

15.  Claims 21, 25, 36 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng et. al. (US 2019/0103088) in view of Nishio et al. (CN 1215510).
   Consider Claim 21, Zheng does not explicitly teach the device wherein the device includes at least one of: no more than 10 first-order acoustic-electric transducers, wherein each first- order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 20kHz. no more than 20 second-order acoustic-electric transducers, wherein each second-order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 20kHz no more than 30 third-order acoustic-electric transducers, wherein each third- order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 20kHz: or no more than 40 fourth-order acoustic-electric transducers, wherein each fourth -order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 20kHz.
        However, Nishio teaches the device wherein the device includes at least one of: no more than 10 first-order acoustic-electric transducers, wherein each first- order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 20kHz. no more than 20 second-order acoustic-electric transducers, wherein each 
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Nishio in to the teaching of Zheng to provide a wide band audio signal encoder, a wide band audio signal decoder, a wide band audio signal encoder/decoder and a wide band audio signal recording medium which have wide band widths, low distortion factors and high dynamic ranges with low bit rates are provided compared to the conventional techniques. Wide band audio data are divided into signal data of natural number N
subbands. The numbers of bits for quantization and for subsampling are determined in accordance with the noise background information of the wide band audio data. The signal data of the subbands are subsampled with the respective numbers of bits. Encoded data which are obtained by multiplexing the subsampled signal data of the N subbands are recorded on a wide band audio signal recording medium. Therefore, both the substantially higher dynamic range and the substantially wider band width in comparison with the conventional techniques can be realized. With this constitution, natural recording and reproduction which is extremely transparent and able to

   Consider Claim 25, Zheng does not explicitly teach the device wherein the device includes at least one of: no more than 8 first-order acoustic-electric transducers, wherein each first- order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 8kHzi no more than 13 second-order acoustic-electric transducers, wherein each second-order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 8kHz: no more than 19 third-order acoustic-electric transducers, wherein each third- order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 8kHz; or no more than 26 fourth-order acoustic-electric transducers, wherein each fourth-order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 8kHz.
        However, Nishio teaches the device wherein the device includes at least one of: no more than 8 first-order acoustic-electric transducers, wherein each first- order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 8kHzi no more than 13 second-order acoustic-electric transducers, wherein each second-order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 8kHz: no more than 19 third-order acoustic-electric transducers, wherein each third- order acoustic-electric transducer corresponds to a frequency band whose width is no larger than 8kHz; or no more than 26 fourth-order acoustic-electric transducers, wherein each fourth-order acoustic-electric transducer corresponds to a 
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Nishio in to the teaching of Zheng to provide a wide band audio signal encoder, a wide band audio signal decoder, a wide band audio signal encoder/decoder and a wide band audio signal recording medium which have wide band widths, low distortion factors and high dynamic ranges with low bit rates are provided compared to the conventional techniques. Wide band audio data are divided into signal data of natural number N
subbands. The numbers of bits for quantization and for subsampling are determined in accordance with the noise background information of the wide band audio data. The signal data of the subbands are subsampled with the respective numbers of bits. Encoded data which are obtained by multiplexing the subsampled signal data of the N subbands are recorded on a wide band audio signal recording medium. Therefore, both the substantially higher dynamic range and the substantially wider band width in comparison with the conventional techniques can be realized. With this constitution, natural recording and reproduction which is extremely transparent and able to
reproduce over an extra-high range can be realized and the recording medium on which the audio data are recorded and a reproduced sound field can be realized.
    Consider Claim 36, Zheng does not explicitly teach the device  wherein the plurality of underdamping sound sensitive components include a first underdamping sound sensitive component having a fourth frequency response, a second underdamping sound sensitive component having a fifth frequency response, and a third 
        However, Nishio teaches the device  wherein the plurality of underdamping sound sensitive components include a first underdamping sound sensitive component having a fourth frequency response, a second underdamping sound sensitive component having a fifth frequency response, and a third underdamping sound sensitive component having a sixth frequency response, wherein: a fifth center frequency of the second underdamping sound sensitive component is higher than a fourth center frequency of the first underdamping sound sensitive, and a sixth center frequency of the third underdamping sound sensitive component is higher than the fifth center frequency of the second underdamping sound sensitive, and the fourth frequency response and the fifth frequency response intersect at a point which is near a half-power point of the fourth frequency response and a half-power point of the fifth frequency response (see figs. 10A-23, and page 19-32, abstract).
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Nishio in to the teaching of Zheng to provide a wide band audio signal encoder, a wide band audio signal 
subbands. The numbers of bits for quantization and for subsampling are determined in accordance with the noise background information of the wide band audio data. The signal data of the subbands are subsampled with the respective numbers of bits. Encoded data which are obtained by multiplexing the subsampled signal data of the N subbands are recorded on a wide band audio signal recording medium. Therefore, both the substantially higher dynamic range and the substantially wider band width in comparison with the conventional techniques can be realized. With this constitution, natural recording and reproduction which is extremely transparent and able to
reproduce over an extra-high range can be realized and the recording medium on which the audio data are recorded and a reproduced sound field can be realized.
     Consider Claim 37, Zheng does not explicitly teach the device wherein the plurality of underdamping sound sensitive components include a first underdamping sound sensitive component having a fourth frequency response, and a second underdamping sound sensitive component having a fifth frequency response, wherein: the fourth frequency response and the fifth frequency response intersect at a point which is near a half-power point of the fourth frequency response and a half-power point of the fifth frequency response.
        However, Nishio teaches the device wherein the plurality of underdamping sound sensitive components include a first underdamping sound sensitive component having a 
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Nishio in to the teaching of Zheng to provide a wide band audio signal encoder, a wide band audio signal decoder, a wide band audio signal encoder/decoder and a wide band audio signal recording medium which have wide band widths, low distortion factors and high dynamic ranges with low bit rates are provided compared to the conventional techniques. Wide band audio data are divided into signal data of natural number N
subbands. The numbers of bits for quantization and for subsampling are determined in accordance with the noise background information of the wide band audio data. The signal data of the subbands are subsampled with the respective numbers of bits. Encoded data which are obtained by multiplexing the subsampled signal data of the N subbands are recorded on a wide band audio signal recording medium. Therefore, both the substantially higher dynamic range and the substantially wider band width in comparison with the conventional techniques can be realized. With this constitution, natural recording and reproduction which is extremely transparent and able to
reproduce over an extra-high range can be realized and the recording medium on which the audio data are recorded and a reproduced sound field can be realized.


                                                                 Conclusion
16.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Nishio et al. (US Pat.7,283,967) is cited to show other related the SIGNAL PROCESSING DEVICE HAVING MULTIPLE ACOUSTIC-ELECTRIC TRANSDUCERS.

17.             Any response to this action should be mailed to: 

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office

571-272-7501
Date 03-01-2021